Citation Nr: 0217619	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran is a former prisoner of war (POW) 
for VA purposes.

2.  Entitlement to service connection for atypical 
depression.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for hyperlipidemia.

(Entitlement to service connection for arthritis of the 
thoracic spine, will be the subject of a later decision.)

(Entitlement to service connection for spondylosis of the 
cervical spine, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 Administrative 
Decision which found that the veteran's detention by the 
Russian government did not meet the definition of POW.  This 
matter also comes before the Board on appeal from a February 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
service connection for atypical depression, arthritis of the 
right shoulder, arthritis of the thoracic spine, spondylosis 
of the cervical spine, and hyperlipidemia.

The Board is undertaking additional development on the 
claims of entitlement to service connection for arthritis of 
the thoracic spine and spondylosis of the cervical spine, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

In VA Form 21-4138, Statement in Support of Claim, dated in 
March 2000 the veteran filed a claim for an increased rating 
for his service connected back disability.  The matter has 
not been properly adjudicated.  As such, the matter is 
hereby referred to the RO for appropriate action and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's recognized active service does not include 
status as a POW; there is no reasonable basis to question 
the finding of the service department that the veteran was 
not a POW.

3.  There is no current medical evidence of atypical 
depression.

4.  There is no evidence of arthritis of the right shoulder 
during the veteran's period of active duty military service 
or within one year of his discharge from service.

5.  There is no evidence of hyperlipidemia during the 
veteran's period of active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing recognition as a former 
POW have not been met. 
38 U.S.C.A. §§ 101(32)(A), (B), 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. 
§ 3.1(y) (2002).

2.  Atypical depression was not incurred in or aggravated 
during service, nor presumed to have so incurred. 
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002).	

3.  Arthritis of the right shoulder was not incurred in or 
aggravated during service, nor presumed to have so incurred. 
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002).	

4.  Hyperlipidemia was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Except for provisions pertaining to claims to 
reopen based upon the submission of new and material 
evidence, which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 
2000.  In this case, the regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  

In the March 2002 statement of the case (SOC), the RO denied 
the service connection claims on the substantive merits of 
the claims, based on the standard of review articulated in 
this decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that 
in August 2000, the RO sent the veteran a development letter 
requesting evidence in connection with the veteran's POW 
claim.  A POW questionnaire was included, which the veteran 
returned in September 2000.  In the March 2002 SOC, the 
veteran was provided the criteria necessary to establish POW 
status and entitlement to service connection, as well as the 
new duty to assist and notice provisions pursuant to 
38 C.F.R. § 3.159.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service personnel records have been associated 
with the claims folder.  All available service medical 
records were also obtained and associated with the claims 
folder, to include the veteran's November 1945 separation 
examination.  Requests for service medicals were made in 
November 1945.  Additional service medical records were 
received in July 1947 and February 1948.  A final request 
was made in August 1988 to the National Personnel Records 
Center (NPRC) and all available service medical records and 
separation papers were attached.  It was also noted that the 
veteran's records were a reconstruction case. 

The veteran has not identified, and the Board is not aware 
of, any additional outstanding evidence.  In sum, the facts 
relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken 
to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, the 
Board will address the merits of the veteran's claims.

I.  Whether the veteran is a former POW for VA purposes.

The veteran contends that he is a former POW.  Specifically, 
he has alleged that his wartime detention by the allied 
Russian government from March 8, 1945 to April 8, 1945, 
meets the definition of a former POW.

Pursuant to 38 C.F.R. § 3.1(y) a former prisoner of war is 
defined as an individual who, while serving in the active 
military, naval, or air service, was forcibly detained or 
interned in the line of duty by an enemy or foreign 
government, the agents of either, or a hostile force. See 
also 38 U.S.C.A. § 101(32).  VA shall accept the findings of 
the appropriate service department that a person was a 
prisoner of war during a period of war, unless a reasonable 
basis exists for questioning it. See 38 C.F.R. § 3.1(y)(1).   

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied. See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

A review of the record demonstrates that neither the 
veteran's DD-214 nor his Separation for Qualification Record 
lists the veteran as a POW.  The Board would note that in a 
March 1946 rating decision, service connection for back 
weakness was granted on a direct basis and no findings were 
made regarding POW status.  Similarly, private medical 
records dated in December 1946 and a report of VA 
examination in April 1947, while both noting the veteran was 
shot down during combat, there is no mention in either of 
internment by the Russian government, only that he was 
hospitalized in a Russian hospital.

In July 1947, the veteran made a sworn deposition before the 
rating board in Detroit, Michigan.  The veteran testified 
that he sustained a back injury when he crash landed in 
Pecs, Hungary, and was taken to a Russian Hospital.  He did 
not testify that he was held as a prisoner of war.  The only 
reference to the time after his hospitalization is that 
through his travels his back felt better until he got back 
to the base.

In a POW questionnaire received in September 2000, the 
veteran indicated that he was a radio operator aboard a B24 
bomber when he was shot down over Czechoslovakia and crash-
landed in Pecs, Hungary.  He further indicated that he spent 
one day in a Russian hospital and released and then was held 
for approximately one month in a stable without heat, 
running water, or toilet facilities.  He stated that they 
were fed once a day.  He also stated that he was then 
transferred to Odessa, Russia, under guard.  He indicated 
that he walked to Odessa and was sometimes given rides.  He 
was then held in what appeared to be an abandoned school and 
interrogated by Russian soldiers.  He concluded that he was 
repatriated to his unit in Naples, Italy.

A May 2000 "Former POW Medical History" form and attached 
medical evaluation are also of record.  On his form, the 
veteran indicated that he was held in captivity for two 
months and threatened with possible transfer to Siberia.  
Upon evaluation he informed the examiner that he was taken 
to a Russian hospital in Hungary and given a POW card.

A March 1945 letter to the veteran's wife from the 15th 
Airforce, Office of the Commander General, reveals that the 
veteran was declared "missing in action" as of March 8, 
1945.  A letter dated April 24, 1945, also indicates that 
the veteran was "missing in action" since March 8, 1945. The 
veteran also submitted an "Identity Card for Ex-Prisoner of 
War" which appears to have been issued by the US Military 
Mission in Moscow, USSR, dated April 8, 1945.  A Western 
Union telegram dated March 21, 1945, informed the veteran's 
wife that he was "missing in action."  A subsequent telegram 
dated April 23, 1945, informed the veteran's wife that he 
had been returned to military control.

Finally, in October 2001 an Administrative Decision signed 
by the Director of Compensation & Pension Service, found 
that the veteran's detention by the Russian government did 
not meet the definition for a POW under 38 C.F.R. § 3.1(y).  
The Director found that the history furnished by the veteran 
indicated that he was afforded the needed medical treatment 
by the Russian government and was briefly held in war-time 
Hungary in conditions consistent with those endured by the 
local population.  It was also found that the veteran's food 
rations were not inconsistent with the rations provided to 
the average Russian solider.  The Director indicated that 
while the veteran stated he was interrogated by the 
soldiers, he did not indicate that there was either physical 
or psychological abuse other than a threat of being sent to 
Siberia.  Further, the Director concluded that the veteran's 
discharge from service did not show he was considered to be 
a POW.  Finally, it was noted that the Russian government 
was allied with the US during this time period and the 
available evidence did not show that actions were taken to 
further or enhance anti-American military, political, or 
economic objectives or views or to attempt to embarrass the 
US, but rather to return the crew of the disabled bomber 
within the parameters of the resources available.

Therefore, based on the aforementioned evidence, the Board 
finds that the veteran is not entitled to recognition as a 
POW for VA purposes.  In the instant case, the service 
department has certified that the veteran had no POW status 
during his recognized service, i.e. the veteran's DD-214 and 
separation papers do not list him as a POW.  Further, during 
the time period between March 1945 and April 1945, 
communications from the service department list the veteran 
as "missing in action."  Under 38 C.F.R. §§ 3.1(y)(1), VA 
shall accept the service department findings as to status as 
a former POW "unless a reasonable basis exists for 
questioning it."   Similarly, the Board concludes that there 
is no "reasonable basis" for questioning the service 
department's certification of no POW status.

The Board would note that evidence contained in the claims 
folder and the veteran's statements made closer in time to 
his period of recognized service are more probative than his 
subsequent statements concerning his alleged POW status.  In 
this regard, medical history provided by the veteran to 
private providers and the VA between 1945 and 1947 are 
silent for reports of being a POW.  Further, the veteran 
failed to indicate that he was a POW in a sworn statement to 
the Rating Board in July 1947, only two years after his 
discharge from service.  Finally, the Board notes that the 
veteran's assertions of POW status have only recently been 
made in the context of seeking service connection for 
various medical disabilities on the basis of the POW 
presumptions found at 38 C.F.R. § 3.309(c). This, coupled 
with the service department findings, demonstrates that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Because the veteran is not 
recognized as a POW, the law and regulations governing POW 
associated disabilities are not applicable to him.

In denying the veteran's claim of recognition as a former 
POW, the Board does not wish in any way to diminish the 
veteran's distinguished service for which he was awarded, 
among others, the Air Medal, the European-African-Middle 
Eastern Campaign Medal with 4 Bronze Battle Stars, and the 
Bronze Star Medal. 

II.  Entitlement to service connection for atypical 
depression, arthritis of the right shoulder, and 
hyperlipidemia.

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence. See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. See 38 U.S.C. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.

A.  Entitlement to service connection for atypical 
depression.

Service medical records reveal that upon separation 
examination in November 1945, no psychiatric disorders were 
noted.  The veteran's psychiatric diagnosis was specifically 
listed as 'normal'.  Private medical records from Dr. G.J.B. 
dated in December 1946, Dr. I.D.H. dated in April 1947, and 
Dr. M.K.N. dated in July 1947 and April 1948, are all devoid 
of any complaints of or treatment for depression. No 
complaints or findings regarding depression were made upon 
VA examinations in April 1947 or November 1948.

In a May 2000 "Ex-POW Evaluation" the veteran was oriented 
to time, place, and person.  He was relevant and coherent.  
His affect was appropriate and he denied suicidal or 
homicidal ideation.  The veteran denied any current symptoms 
of mental disorder.  He indicated that he was not asking for 
any psychiatric treatment or any further intervention by the 
Psychiatry Service.

Upon VA examination in May 2000, the veteran denied any 
history of psychiatric hospitalization or outpatient 
treatment.  When asked if he believed he had any mental 
disorders, the veteran "replied with a categorical 'no'."  
The veteran did indicate he was prescribed antidepressant 
medication which he indicated in retrospect had no 
significant benefit.  The veteran stated he sought 
medication for episodic periods of dysphoria/depression 
characterized by excessive worry, sleep disturbance, sad 
mood, and crying spells.  The veteran denied suicidal or 
homicidal ideation and disavowed feeling hopeless in the 
future.  The examiner found that the veteran was not taking 
any current medications other than Tylenol #3.  The examiner 
concluded, "[a]t the present time, I find no compelling 
evidence of psychiatric illness or disorder in the veteran."  
The examiner indicated that a former prescription of an 
antidepressant medication would appear to support the 
presence of an atypical depressive order in the past.

After a careful review of the evidence of record as listed 
above, the Board concludes that service connection is not 
warranted for atypical depression.  The veteran has not 
submitted evidence, nor does the record reflect, a current 
depressive disorder, and "[i]n the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, 
as the preponderance of the evidence is against the 
veteran's claim, it must be denied.



B.  Entitlement to service connection for arthritis of the 
right shoulder.

Service medical records are devoid of findings of arthritis 
of the right shoulder.  A separation examination conducted 
in November 1945 was also negative for findings of arthritis 
of the right shoulder.  Private medical records from Dr. 
G.J.B. dated in December 1946, Dr. I.D.H. dated in April 
1947, and Dr. M.K.N. dated in July 1947 and April 1948, are 
all devoid of any complaints of or treatment for arthritis 
of the right shoulder. No findings of arthritis of the right 
shoulder were made upon VA examinations in April 1947 and 
November 1948.  

The first mention of arthritis of the veteran's shoulders is 
in a May 2000 "Ex-POW Evaluation".  Upon VA examination in 
May 2000, the veteran complained of pain in his shoulder 
area.  Physical examination of the right shoulder revealed 
normal contour and no atrophy.  X-rays of the right shoulder 
showed the presence of glenohumeral arthritis.  No nexus 
opinions were provided.

After a careful review of the evidence of record as listed 
above, the Board concludes that service connection is not 
warranted for arthritis of the right shoulder.  In this 
regard, there is no evidence of arthritis of the right 
shoulder in service. See 38 C.F.R. § 3.303.  Nor is there 
evidence of arthritis of the right shoulder within one year 
of the veteran's discharge from service, as the first 
evidence is in May 2000, some 55 years after the veteran's 
discharge.  See 38 C.F.R. §§ 3.307, 3.309. 
For these reasons, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.

C.  Entitlement to service connection for hyperlipidemia.

Service medical records are devoid of findings of 
hyperlipidemia.  Blood serology tests taken upon separation 
examination in November 1945 only indicate that the 
veteran's Kahn test was negative.  No findings of 
hyperlipidemia were made upon VA examinations in April 1947 
and November 1948.  The first findings of hyperlipidemia 
were made upon VA examination in May 2000.  Laboratory data 
found that the veteran's cholesterol was slightly elevated 
at 235 mg%.  No nexus opinions were provided.

After a careful review of the evidence of record as listed 
above, the Board concludes that service connection is not 
warranted for hyperlipidemia.  In this regard, there is no 
evidence of hyperlipidemia in service. See 38 C.F.R. 
§ 3.303.  Nor were any opinions provided relating any 
current findings of hyperlipidemia to an injury or disease 
coincident with the veteran's period of active duty service.  
For these reasons, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.


ORDER

Entitlement to status as a former prisoner of war for VA 
purposes is denied.

Entitlement to service connection for atypical depression is 
denied.

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Entitlement to service connection for hyperlipidemia is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

